Citation Nr: 1114607	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-13 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a February 2011 hearing held before the undersigned by videoconference from the RO, a transcript of which is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran meets the schedular criteria for a total disability rating for compensation on the basis of individual unemployability (TDIU).  38 C.F.R. § 4.16 (2010).  Service connection is in effect for thrombo-angiitis obliterans of the right leg, rated as 40 percent disabling; thrombo-angiitis obliterans of the left leg, rated as 40 percent disabling; and residuals of pulmonary embolus of the right lung, rated as noncompensably disabling.  These ratings result in a combined evaluation of 70 percent, effective June 27, 2005.  See also 38 C.F.R. § 4.25 (2010).  Therefore, the Veteran is eligible for consideration for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  

The remaining issue, then, is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  There are four opinions of record with respect to the Veteran's employability.  The June 2006 VA opinion concluded that despite the Veteran's service-connected thrombo-angiitis obliterans, he would be suitable for employment provided there was no requirement for stair climbing or significant walking (more than 1-2 minutes).  The April 2007 and January 2011 opinions of Dr. S.H., which are almost identical, both conclude that the Veteran's lower extremity peripheral vascular disease makes the Veteran unable to walk very far, and because of that, he is unable to work.  Finally, the February 2011 opinion of Dr. J.K. states that the Veteran is unemployable due to his peripheral vascular disease, but also due to his nonservice-connected coronary artery disease, hypertension, chronic obstructive pulmonary disease, and rheumatoid arthritis.  

None of these are probative when considered in the context of the opinions of record as to the Veteran's current employability.  Dr. J.K.'s opinion considers both service-connected and nonservice-connected disabilities; nonservice-connected disabilities cannot be considered in determining whether a claimant is unemployable for VA purposes.  38 C.F.R. § 4.16(a).  The opinions by Dr. S.H. and the VA examiner are limited to whether the Veteran was employable in a manual labor capacity, and do not discuss his suitability for other types of employment, to include whether he has the sufficient education to be vocationally rehabilitated.  Indeed, the Veteran indicated in his August 2006 VA Form 21-8940, the formal application for TDIU, that he had multiple years of college education in the fields of nursing and architecture.   

Because it is unclear from those opinions whether the Veteran is unemployable for VA purposes, meaning that his service-connected disabilities only, and no other factor(s), make him "unable to work," an additional opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether or not his service-connected disorders make him currently unemployable.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history. 

Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran would be unable, if he were to seek employment at the present time, to obtain or retain employment due only to his service-connected disorders, consistent with his education and occupational experience, and irrespective of age or of any nonservice-connected disorders.  The Veteran's service-connected disabilities include thrombo-angiitis obliterans of the right leg, rated as 40 percent disabling; thrombo-angiitis obliterans of the left leg, rated as 40 percent disabling; and residuals of pulmonary embolus of the right lung, rated as noncompensably disabling.  A complete rationale for all opinions must be provided. 

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  During his February 2011 Board hearing, the Veteran testified that he would be willing to report for a VA examination if one were scheduled for him.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, an additional supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



